ITEMID: 001-91554
LANGUAGEISOCODE: ENG
RESPONDENT: BIH
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF MILISAVLJEVIC v. BOSNIA AND HERZEGOVINA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicants were born in 1947, 1973 and 1977 respectively. While the first applicant lives in Sarajevo, her sons, the second and the third applicants, live in Belgrade, in Serbia.
6. On 24 June 1983 the local authorities expropriated an apartment in Sarajevo which was occupied (but not owned) by the applicants. The local planning authorities were ordered to allocate the first applicant a suitable replacement apartment. This decision entered into force on 21 October 1983.
7. On 6 April 1987 the first applicant initiated court proceedings seeking the allocation to her by the local planning authorities of a suitable replacement apartment.
8. On 29 April 1998 the Sarajevo First Municipal Court held that, while it was clear that the local planning authorities were required to allocate the first applicant a suitable replacement apartment, the courts of law had no power to designate such an apartment. The Sarajevo First Municipal Court, consequently, declined jurisdiction. This decision entered into force on 31 March 1999 when the Sarajevo Cantonal Court upheld it.
9. On 24 November 1999 the first applicant complained to the Human Rights Chamber about non-enforcement of the administrative decision of 24 June 1983.
10. On 7 May 2003 the Human Rights Chamber found breaches of Article 6 of the Convention and Article 1 of Protocol No. 1 to the Convention. It ordered the Federation of Bosnia and Herzegovina (a constituent Entity of Bosnia and Herzegovina) to allocate, or to cause the local planning authorities to allocate, to the first applicant a suitable replacement apartment at the latest within one month. The Human Rights Chamber awarded the first applicant, in pecuniary damage, 18,200 convertible marks (BAM) (approximately 9,300 euros (EUR)) plus BAM 200 (approximately EUR 100) per month from June 2003 until the end of the month in which she was to be allocated a suitable replacement apartment. She was further awarded BAM 3,000 (approximately EUR 1,550) in respect of non-pecuniary damage. Lastly, she was awarded default interest on the above amounts at an annual rate of 10%. This decision entered into force on 4 September 2003.
11. On 24 March 2005 the local planning authorities offered the first applicant a tenancy of an apartment in Sarajevo. On 31 March 2005 the applicant rejected the offer.
12. On 1 July 2005 the Federation of Bosnia and Herzegovina paid the following amounts to the first applicant: BAM 18,200 in respect of pecuniary damage, BAM 3,000 in respect of non-pecuniary damage and default interest on the above amounts at the rate indicated in the Human Rights Chamber’s decision.
13. On 15 September 2005 the Federation of Bosnia and Herzegovina requested the interpretation of the order to allocate, or to cause the local planning authorities to allocate, to the first applicant a suitable replacement apartment set out in the Human Rights Chamber’s decision.
14. On 15 December 2005 the legal successor of the Human Rights Chamber, the Human Rights Commission within the Constitutional Court of Bosnia and Herzegovina, explained that in accordance with the Human Rights Chamber’s decision the first applicant should be given ownership of a suitable apartment and not only a tenancy.
15. On 19 September 2006 the local planning authorities offered the first applicant a tenancy of the same apartment as on 24 March 2005. The applicant has not accepted the offer.
16. On 8 November 2006 the first applicant filed a criminal complaint against the Government of the Federation of Bosnia and Herzegovina with the Prosecutor’s Office of Bosnia and Herzegovina (non-enforcement of a final and enforceable decision of the Human Rights Chamber constitutes a criminal offence). It would appear that no decision has been taken in that regard.
17. On 13 March 2008 the Federation of Bosnia and Herzegovina paid an additional amount of BAM 10,069.76 to the first applicant in respect of pecuniary damage (that is, BAM 200 per month for the period from June 2003 until September 2006 plus default interest on those monthly amounts at the rate indicated in the Human Rights Chamber’s decision).
18. The relevant law and practice were outlined in Karanović v. Bosnia and Herzegovina (no. 39462/03, §§ 13-15, 20 November 2007) also concerning the non-enforcement of a Human Rights Chamber’s decision.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
